The previous Notice of Allowance mailed on 04/29/2022 is rescinded and replaced with the instant Notice of Allowance. In the previous Notice of Allowance mailed 04/29/2022, amended claim 18 depended from a cancelled claim, the amendments below correct this error.  Further, claims 19-20 are cancelled.  
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Robert Spendlove on 04/12/2022.

The application has been amended as follows: 

SPECIFICATION:
Paragraph [0039]  As shown in Fig. 8, once all of the beads 116 are placed, a beaded track 136, comprising a first bead, a last bead and a plurality of middle beads, is created and ready to receive wefts.

CLAIMS:
Claim 1: A method of attaching hair extensions comprising: 
determining a location to section a client's natural hair; 
using a rod to section a bottom parting line from a portion of natural hair of 
a client and creating the bottom parting line in a horseshoe pattern; using the rod to section a top parting line from another portion of natural 
hair above the bottom parting line and creating the horseshoe 
pattern;
creating a dropout section between the bottom parting line and the top 
parting line; 
measuring bead dropout sections with the rod, the rod comprising a first 
measurement for measuring a width of a bead dropout section and 
a second measurement for measuring a depth of the dropout 
section; 
placing multiple beads away from a scalp to create a flexible groove below 
each of the bead dropout sections on the bottom parting line, wherein the multiple beads comprise a first bead, a last bead and a 
plurality of middle beads disposed between the first and last bead and each bead comprises opposing inside and outside edges; 
clamping a bead on each of the bead dropout sections; 
securing a bottom weft on a bottom side of the dropout section adjacent 
the bottom parting line within the flexible groove via a plurality of 
hair clips; 
securing a top weft on a top side of the dropout section adjacent the top 
parting line via the plurality of hair clips; and 
using a stitching pattern to conceal the beads and to secure the bottom 
weft and the top weft to the client, the stitching pattern comprising: 
placing at least two reinforcement stitches adjacent [[an]]the outside edge of [[a]]the first bead, then placing a bead stitch behind the first bead and up through a center of the bead dropout section thereof,2Inventor: TURLEY, McKenzie Application No.: 17/011,323 Docket No. 19-120.US 
placing one or more weft stitches, securing only the wefts, between the first bead and the middle bead positioned adjacent the first bead, 
for each of the middle beads, placing a first side bead stitch on the bottom weft and the top weft adjacent [[an]]the outside edge thereof  then placing a bead stitch behind each middle bead and up through a center of respective bead dropout section[[s]], then 
placing a second side bead stitch on the bottom weft and the top weft adjacent the inside of each middle bead from the first side bead stitch, and then 
placing a weft stitch securing only the wefts, between each of the middle beads, 
				for the last bead, placing at least two reinforcement stitches 
adjacent the outside edge thereof; 
wherein each stitch is created by inserting a needle behind the at least one bottom weft and at least one top weft and bringing the needle and a thread through a loop created by the thread.

Claim 5: CANCEL

Claim 18: The method of attaching hair extensions of claim [[17]] 1, further comprising sectioning a third section of natural hair to receive hair extensions.

Claims 19-20: CANCEL

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Claim 1 has not been rejected using the prior art of record because none of the references of record or reasonable combinations thereof could be found which disclose or suggest all of the claimed features.  The closest prior art appears to be Rangel (US2019/0357614) and Meister (US2014/0060566).  Rangel discloses a method of attaching hair extensions (refer to Abstract) comprising: determining a location to section a client's natural hair (refer to Paragraph [0038]); sectioning a top and bottom parting line (“one or more” parting lines, 22; additionally refer to Figure 3, wherein a user’s hair is shown to be clamped by beads, wherein a bottom parting line inherently exists below each bead) from a portion of natural hair of a client and creating the bottom parting line in a horseshoe pattern (refer to Paragraph [0038] which states that the user’s hair can be parted in a U-shape, i.e. a horseshoe shape); creating a dropout section between the bottom parting line and the top parting line (best shown in Figure 3, wherein a row of the user’s hair is clamped by a plurality of beads, this row of the user’s hair defines a dropout section); measuring bead dropout sections (refer to Paragraph [0040] which states that the plurality of beads [and their dropout sections] are “equally spaced apart”); placing multiple beads away from a scalp to create a flexible groove below each of the bead dropout sections on the bottom parting line, wherein the multiple beads comprise a first bead, a last bead and a plurality of middle beads disposed between the first and last bead (refer to Paragraph [0039], additionally refer to enlarged view at the top of Figure 3, wherein a plurality of beads, 37, are shown to be spaced apart from the user’s scalp; a groove is disposed between each bead and the user’s scalp and is formed by the user’s hair, wherein hair is inherently flexible, thus, the groove is flexible); clamping a bead on each of the bead dropout sections (refer to Paragraph [0041]); securing a bottom weft on a bottom side of the dropout section adjacent the bottom parting line within the flexible groove (refer to Paragraph [0043]); securing a top weft on a top side of the dropout section adjacent the top parting line (refer to Paragraph [refer to Paragraph [0044]).  Rangel discloses using a stitching pattern to conceal the beads and to secure the bottom weft and the top weft to the client (the user’s hair is “sandwiched” between the top and bottom wefts, thereby concealing the beads while securing the wefts to the user’s natural hair; refer to Paragraphs [0044-0045]), and that the top and bottom weft are sewn/stitched to the user’s natural hair via a stitching pattern but does not explicitly disclose that the stitching pattern comprises placing at least two reinforcement stitches adjacent the outside edge of the first bead, then placing a bead stitch behind the first bead and up through a center of the bead dropout section thereof, or placing one or more weft stitches, securing only the wefts, between the first bead and the middle bead positioned adjacent the first bead, for each of the middle beads, placing a first side bead stitch on the bottom weft and the top weft adjacent the outside edge thereof, then placing a bead stitch behind each middle bead and up through a center of the respective bead dropout section, then placing a second side bead stitch on the bottom weft and the top weft adjacent the inside of each middle bead from the first side bead stitch, and then placing a weft stitch securing only wefts, between each of the middle beads, and for the last bead, placing at least two reinforcement stitches adjacent the outside edge thereof; wherein each stitch is created by inserting a needle behind the at least one bottom weft and at least one top weft and bringing the needle and a thread through a loop created by the thread; rather, Rangel simply discloses  2Inventor: TURLEYApplication No.: 17/011.323Docket No. 19-120.USthat “the wearer’s natural hair 33 is completely sewn through the plurality of beads” (refer to Paragraph [0045]), “the weft hair extensions are then resewn back into place” (refer to Paragraph [0049]), “sewing the wearer’s natural hair through the plurality of beads to the first layer” (refer to Claim 1), and “sewing the wearer’s natural hair through the plurality of beads to the second layer” (refer to Claim 1) thereby sandwiching the wearer’s natural hair between the top and bottom weft, but Rangel is silent on any specific stitching methods/placement.  Meister discloses a method of attaching hair extensions comprising sectioning a user’s natural hair (refer to Column 3, lines 1-2; additionally refer to Figure 2) to create a bead dropout section (refer to Figure 2), applying a plurality of beads, including a first bead, a last bead and a plurality of middle beads, along the sectioned hair (best shown in Figures 2, 4, and 6-8; additionally refer to Column 4, lines 6-7) and securing a top weft of a hair extension on a top side of the dropout section adjacent a top parting line, via a hair clip (55, best shown in Figure 8), then applying a plurality of stitches along the top weft to attach the top weft to the user’s natural hair (refer to Column 4, lines 29-31, 34-37, 39-42).  Meister’s stitching method comprises attaching only a single hair extension weft to a user’s natural hair using a plurality of stitches including a single reinforcement stitch (“The needle and thread are then brought up through the weave portion 15, where they are looped twice around the large loop 53.  The loop is then pulled tight to form a knot.”; refer to Column 4, lines 38-41), but does not disclose placing at least two reinforcement stitches adjacent the first bead; Meister then discloses placing a bead stitch behind the first bead (“The procedure is then repeated once more to form a second knot to secure the extension to the clump”; refer to Column 4, lines 41-43); Meister does not disclose placing one or more weft stitches, wherein a stitch is created by inserting a needle behind the wefts and bringing the needle and a thread through a loop created by the thread and that the weft stitches secure only the weft; rather, after Meister creates the first bead stitch, the thread makes a single pass from the first bead dropout section, through the weft and then through to the bead dropout section of the middle bead positioned adjacent the first bead (best shown in Figure 7).  Meister additionally does not disclose placing a first side bead stitch, wherein a stitch is created by inserting a needle behind the wefts and bringing the needle and a thread through a loop created by the thread, on each of the middle beads, or a second side bead stitch on the inside edge of each of the middle beads.  Meister additionally does not disclose placing at least two reinforcement stitches adjacent the outside edge of the last bead; rather, Meister teaches forming a knot after the last bead is secured and using a small amount of glue to the knot (refer to Column 4, lines 49-52).
Thus, the most relevant prior art or any combination thereof would not result in the invention of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WOODHOUSE whose telephone number is (571)272-5635. The examiner can normally be reached Monday - Friday: 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SARAH WOODHOUSE/Examiner, Art Unit 3772                                                                                                                                                                                                        


/TATIANA L NOBREGA/Primary Examiner, Art Unit 3799